DETAILED ACTION
This is an Office action based on application number 16/263,525 filed 31 January 2019, which is a continuation of PCT/JP2017/027993 filed 2 August 2017, which claims priority to JP2016-153931 filed 4 August 2016. Claims 3 and 5-8 are pending.
Amendments to the claims, filed 19 January 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection of claim 7, made of record in the Office action mailed 16 October 2020, is withdrawn due to Applicant’s amendments.
The prior art rejections, made of record in the Office action mailed 16 October 2020, are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US Patent Application Publication No. US 2013/0183522 A1) (Takada) in view of Imaizumi et al. (US Patent Application Publication No. US 2005/0084686 A1) (Imaizumi) and Shimoguchi et al. (US Patent Application Publication No. US 2014/0329950 A1) (Shimoguchi).

Reference is made to FIG. 1 of Takada, reproduced below.

    PNG
    media_image1.png
    290
    503
    media_image1.png
    Greyscale

Regarding instant claim 1, Takada discloses a support film for tape having barrier properties, and a tape using the same (page 2, paragraph [0002]). Takada discloses tape <1> comprising support <11>, which includes a polyurethane, barrier film 
	Takada further discloses that the barrier layer comprises a layered inorganic compound (page 2, paragraph [0038]).
	Takada does not explicitly disclose that an aromatic isocyanate-based polyurethane present in the barrier layer. Takada, further, does not explicitly disclose the claimed particle size of the layered inorganic compound.
	However, Imaizumi discloses a gas barrier film exhibiting a superior gas barrier property even under high humidity and an excellent coat property (page 1, paragraph [0008]). Imaizumi further discloses that the gas barrier film is comprised of a polyurethane film obtained by a reaction involving an aromatic polyisocyanate compound (Claims 1-2). Similar to Takada, Imaizumi discloses that the gas barrier film comprises an inorganic layer compound (Claim 1).
	Further, Shimoguchi discloses a resin composition having a good oxygen-barrier property (page 1, paragraph [0001]). Shimoguchi discloses that said composition comprises a plate-like inorganic compound (page 2, paragraph [0020]). Shimoguchi further discloses that the plate-like inorganic compound has an average particle size of 1 µm or more because when the size is too small, gas barrier and adhesive properties are inferior (page 11, paragraph [0123]). It is noted that the average particle size recited by the claims lies within the range recited by Shimoguchi; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

	Regarding the limitation “wherein said barrier layer prevents movement of said adhesive layer to said support”, said limitation is construed to be an intended use of the claimed barrier layer. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the scope of the prior art combination encompasses an embodied barrier layer that is substantially identical to that of the claims; therefore, one of ordinary skill in the art would necessarily conclude that the barrier layer encompassed by the prior art is capable of performing the intended purpose of preventing movement of a content of adhesive to the support, absent evidence and persuasive arguments to the contrary.

Regarding instant claim 5, Takada does not explicitly disclose a barrier layer further comprising a polyhydric alcohol.

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to further include the polyhydric alcohol of Imaizumi into the barrier composition of the prior art combination. The motivation for doing so would have been to improve the coating property of the barrier layer composition.

Regarding instant claims 6 and 7, Takada further discloses the adhesive layer <20> is configured by mixing plasticizer with a base material having an adhesive property (page 3, paragraph [0045]).

Regarding instant claim 8, Takada further discloses that a peel-off member <30> covers the adhesive layer (FIG. 1, page 2, paragraph [0031]), wherein said peel-off member is construed to be the same as the release member recited by the instant claim.

Therefore, it would have been obvious to combine Imaizumi and Shimoguchi with Takada to obtain the invention as specified by the instant claims.


Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejection of record, the rejection is withdrawn.
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejection over Lane (US 2006/0251888) in view of Kaminaga (US 2014/0370270) of record, the rejection is withdrawn and replaced by new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        2/24/2021